                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF PENNSYLVANIA


D.A., by and through his Parents, D.A.       :
and W.A.,                                    :
                                             :       Civil Action No. 2:20-cv-1124
                       Plaintiffs,           :
                                             :       The Hon. J. Nicholas Ranjan
       v.                                    :
                                             :
PENN HILLS SCHOOL DISTRICT,                  :
                                             :       Electronically Filed
                       Defendant.            :


                                  BRIEF IN SUPPORT OF
                      DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

       AND NOW, comes Defendant, Penn Hills School District, by and through its attorneys,

Aimee R. Zundel, Esquire and Weiss Burkardt Kramer LLC, and files the within Brief in Support of

Defendant’s Motion for Summary Judgment pursuant to Local Rule of Court 56 as follows:

                                          Introduction

       Plaintiff D.A., a high-school aged student residing in the Defendant School District, who

currently attends a private parochial school, has raised discrimination claims under Section 504

of the Rehabilitation Act of 1973 (Section 504) and Title II of the Americans with Disabilities

Education Act (ADA). Defendant moves for summary judgment because there is no genuine

dispute of material fact and Plaintiff has failed to demonstrate that he is entitled as a matter of

law to relief on the claims asserted. Defendant is, therefore, entitled to judgment as a matter of

law. See Fed. R. Civ. P. 56.
                           Standard of Review on Summary Judgment

       Summary judgment shall be granted “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” See

Fed. R. Civ. P. 56(a). “Summary judgment is appropriate when ‘the pleadings, depositions,

answers to interrogatories, and admissions on file, together with the affidavits, if any, show that

there is no genuine issue as to any material fact and that the moving party is entitled to a

judgment as a matter of law.’” Wright v. Corning, 679 F.3d 101, 103 (3d Cir. 2012) (quoting

Orsatti v. N.J. State Police, 71 F.3d 480, 482 (3d Cir. 1995).

       Defendant acknowledges that “[w]hen considering whether there exist genuine issues of

material fact, the court is required to examine the evidence of record in the light most favorable

to the party opposing summary judgment, and resolve all reasonable inferences in that party’s

favor.” Wishkin v. Potter, 476 F.3d 180, 184 (3d Cir. 2007). Still, even when taken in a light most

favorable to Plaintiff, the evidence of record warrants summary judgment in favor of Defendant.

              Count I & II—Title II of the ADA (Discrimination Based on Disability)
                            Violation of Rehabilitation Act of 1973

                                    Relevant Legal Framework

       D.A.’s Complaint alleges that “The District has discriminated against Plaintiff, by denying

him eligibility for a 504/Chapter 15 Service Agreement and the accommodation of publicly

funded door-to-door transportation” and that Plaintiff “is treated in a less favorable manner than

his non-disabled peers because he is required to choose between attending school and the

assurance that his life is not put in danger by his handicapping condition.” Complaint, Dkt. No.

20, ¶¶ 10 & 11.




                                                  2
       Section 202 of the ADA provides:

             Subject to the provisions of this subchapter, no qualified individual with
             a disability shall, by reason of such disability, be excluded from
             participation in or be denied the benefits of the services, programs, or
             activities of a public entity, or be subjected to discrimination by any such
             entity.

             42 U.S.C. § 12132.

       Section 202 of the ADA “extends the nondiscrimination rule of Section 504 of the

Rehabilitation Act to services provided by any ‘public entity.’” Jeremy H. by Hunter, 95 F.3d 272.

The remedies, procedures and rights under the ADA are the same as those under Section 504

and the two claims are treated as analogous. See 42 U.S.C. § 12132; Travis G. v. New Hope-

Solebury School Dist., 544 F.Supp.2d 435 (E.D. Pa. 2008) (stating “[i]t has been said that an ADA

claim is ‘the analogue’ of a Section 504 claim). Under both statutes, schools are required to

provide a free appropriate public education through special education and related services. See

e.g., 34 C.F.R. § 104.33; 28 C.F.R. § 35.103.

       Thus, Plaintiff D.A. must prove the following elements by preponderant evidence in order

to prevail on his discrimination claims against the District: (1) Plaintiff must be “disabled” as

defined by the Act; (2) Plaintiff must be “otherwise qualified” to participate in school activities;

(3) the school district receives federal financial assistance; and (4) Plaintiff must have been

excluded from participation in, denied the benefits of, or subject to discrimination at, the school.

Andrew M. v. Delaware County Office of Mental Health and Mental Retardation, 490 F.3d 337,

350 (3d Cir. 2007). Pursuant to Section 202 of the ADA, discrimination must have occurred “by

reason of [D.A.’s] disability.” 42 U.S.C. § 12132.




                                                 3
        Plaintiff fails the fourth factor of the four (4) part prima facie case because he cannot

prove by preponderant evidence adduced from the undisputed facts that he was excluded from

participation in, denied the benefits of, or otherwise subject to discrimination by Penn Hills

School District. Plaintiff was not denied benefits or discriminated against by the District because

of his disability. Rather, he was not eligible for door-to-door transportation as a student not

enrolled in the District. Wherefore, the District respectfully requests that the Court grant the

District’s Cross Motion for Summary Judgment.

                                             Argument

   I.      PLAINTIFF IS NOT ENTITLED TO SERVICES UNDER 504 PLAN BECAUSE HE IS NOT
           ENROLLED IN THE DISTRICT’S SCHOOL PROGRAM.

        The Court needs to assess whether the District discriminated against D.A. by offering only

the transportation other students have access to, and reserving door-to-door transportation to

those students who have enrolled in the District’s public school program.

        The duty to provide a free appropriate public education (FAPE), including appropriate

related services, under Section 504 does not extend to parentally placed 504 students who are

not dually enrolled, so long as the District has offered a FAPE to the student within its own district.

See D.L. v. Baltimore City Bd. Of Sch. Comm’rs, 706 F.3d 256 (4th Cir. 2013); Lauren W. ex. Rel.

Jean W. v. DeFlaminis, 480 F.3d 259, 274 (3rd Cir. 2007). “Section 504 and its implementing

regulations prohibit discrimination on the basis of disability, not on the basis of school choice.”

See D.L. 706 F.3d at 260-261. “Section 504 and its implementing regulations do not require that

public schools provide access to eligible individuals that opt out of the program by enrolling in

private schools.” 706 F.3d at 261-262. D.L. addresses a student who attended school in Maryland

which, unlike Pennsylvania, does not permit dual enrollment. Pennsylvania permits dual


                                                  4
enrollment for the purpose of admitting school students into various additional “schools and

departments” which the board of school directors may “establish, equip furnish, and

maintain…namely….Schools for physically and mentally handicapped…No pupil shall be refused

admission to the courses in these additional schools or departments, by reason of the fact that

his elementary or academic education is being or has been received in a school other than a

public school.” See 24 P.S. §5-502.

       Lower Merion Sch. Dist. V. Doe, 931 A.2d 640 (Pa. 2007), upon which Plaintiff bases its

argument, is distinguishable from D.L. as an example of a District where the student did qualify

for services under her 504 Plan, based on dual enrollment. In Lower Merion, the District provided

occupational therapy (OT) services according to the student’s 504 Plan, based on dual enrollment

in her public and private schools. Lower Merion Sch. Dist. v. Doe, 931 A.2d 640 (Pa. 2007). Unlike

the case at bar, the student in Lower Merion had to leave the District because there was not the

same option for full day kindergarten within the District and she required dual enrollment

because the private entity could not provide the OT services required by her 504 Plan. In the

instant case, D.A.’s private school provides aids, services and accommodations outlined in his 504

Plan. Moreover, D.A. has enrolled in the private school as a matter of pure choice, and not

because the District lacks a similar option. In fact, D.A. has never been enrolled in the District.

D.A. followed in his father and brother’s footsteps by attending Central Catholic High School, a

private parochial school located in the Oakland neighborhood of Pittsburgh. The family

unilaterally made this decision, it was not a decision reached as a result of deliberations with the

District because the District was unable to provide FAPE. The unilateral choice to enroll D.A. in




                                                 5
private school is distinct from most cases where students had at some point been enrolled in the

public-school district but required services only available at a private school outside the District.

         The court in Lauren W. declined to extend Lower Merion and noted that because the

family unilaterally placed their daughter in a private school where she received accommodations

according to her 504 plan and she was not dually enrolled in the public school, she was not

entitled to compensatory services from the District. Lauren W. ex. Rel. Jean W.v. DeFlaminis, 480

F.3d 259, 273-274 (3rd Cir. 2007). The court established dual enrollment as the threshold for the

District’s legal requirement to provide services to a student whose family chose to enroll them in

a private school where a District offered a to the student. The facts in Lauren W. are more

relevant to the facts in D.A. than those in Lower Merion, because D.A., like Lauren W., voluntarily

enrolled in private school despite FAPE offered within the District. Since D.A. is not dually

enrolled in his private school and the District, the District is not required to transport D.A. door

to door from his home to his private school.

   II.      PLAINTIFF IS NOT ENTITLED TO DOOR TO DOOR TRANSPORTATION BECAUSE
            PENNSYLVANIA LAW DOES NOT REQUIRE DOOR TO DOOR TRANSPORTATION FOR
            A STUDENT WHO IS NOT ENROLLED.

         Under Federal law, Local Educational Agencies (LEAs) such as the District are not required

to provide transportation from the child’s home to a private school unilaterally chosen by the

parent. If a school district offers a FAPE program to a student with a disability and the parent

chooses to place the student in a private placement, the school district has no obligation under

504 to provide or pay for any transportation services. See Spencer County (KY) Sch. Dist., 31 IDELR

38 (OCR 1998); Letter to Veir, 20 IDELR 864; 34 C.F.R. §104.33(c)(4). Pointedly, Letter to Veir

provides, “if a recipient has made available a free appropriate public education to a person with



                                                 6
a disability and the person’s parent or guardian choses to place the person in a private school,

Section 504 does not require the recipient to provide services in the private school.” See Letter

to Veir, 20 IDELR 864; 34 C.F.R. §104.33(c)(4).

       Thus, D.A.’s legal right to transportation from the District is derived from the School Code;

specifically, Section 1361. In pertinent part, Section 1361 provides:

           When provision is made by a board of school directors for the transportation
           of public school pupils to and from such schools or to and from any points
           within or without the Commonwealth in order to provide field trips as herein
           provided, the board of school directors shall also make identical provision for
           the free transportation of pupils who regularly attend nonpublic kindergarten,
           elementary and high schools not operated for profit to and from such schools
           or to and from any points within or without the Commonwealth in order to
           provide field trips as herein provided.

           24 P.S. 13-1361

       The entitlement to specialized transportation at the expense of the public school district

hinges on whether the student is enrolled and whether the student requires such services

pursuant to a 504 Service Agreement. Public school districts provide specialized transportation

for students with disabilities when required by the student’s individualized education program

(IEP) or Section 504 Service Agreement. See 22 PA Code 23.3; 24 P.S. 1374. Even though Student

is theoretically eligible under Section 504, he is not enrolled in the public school district and,

therefore, is not entitled to a 504 Service Agreement in the same manner that his publicly

enrolled counterparts would be.

       Student’s transportation request can fairly be compared to a door-to-door transportation

request made of the District by a public charter school student. Charter school students receive

transportation services from the District, in a manner similar to private school students.

However, any transportation accommodations necessary based upon a child’s disability are the


                                                  7
responsibility of the charter school. Below is the relevant text from the Charter School Basic

Education Circular (BEC) issued by Pennsylvania Department of Education:

             School districts must provide students eligible under IDEA and protected
             handicapped students under Section 504 with transportation to the charter
             school in which they are enrolled. This includes transportation to an Extended
             School Year program if that program is held at the charter school.

             However, some students eligible under the IDEA or Section 504 require
             modifications or accommodations for their transportation to the charter
             school. Although school districts are required to provide transportation for
             these students, school districts are not required to provide the modifications
             or accommodations (such as specialized equipment or personnel to
             accompany the student) for such students. Provision of modifications or
             accommodations in a student’s IEP or Section 504 Service Plan are the
             obligation of the charter school, because it is the charter school that owes the
             student a Free Appropriate Public Education (FAPE). For example, if a student
             requires an aide to accompany the student during transportation to and from
             the charter school, the school district is responsible for the student’s basic
             transportation, but the charter school is responsible for providing or paying
             for the costs of the aide (modification and/or accommodation).

          Pursuant to 22 Pa. Code § 711.42(b), the charter school bears the responsibility to provide

modifications or accommodations in transportation which are necessary for its students with

disabilities. The District is obligated to provide basic transportation to such students in

compliance with the Charter School Law, however the District is not required to offer door-to-

door transport or other disability-related accommodations. To reach a contrary result in the case

of a private school student not enrolled in the District would be absurd and contrary to law.


   III.      THE HEARING OFFICER DID NOT ERR WHEN GRANTING THE DISTRICT’S MOTION TO
             DISMISS DATED JUNE 19, 2020.

          The Hearing Officer did not err in denying Plaintiff door-to-door transportation related to

and from his chosen private school. The Hearing Officer correctly opined that D.A. could be

provided with equal opportunities for non-academic services under Section 504, and specifically


                                                   8
34 C.F.R. 104.37 only if he were entitled to the protections of Section 504 by the District. In her

review of the facts and relevant case law, the Hearing Officer found that because D.A. is not

enrolled in the District, that the District is not required to provide transportation to D.A. under a

Section 504 Accommodation Plan. Therefore, she found that the District did not discriminate

against D.A. on the basis of his disability.

        Upholding the Special Education Hearing Officer’s June 19, 2020 Dismissal Order will not

permit an absurd result, as suggested by Plaintiff. Specifically, Plaintiff posits that “[a]ny

conclusion otherwise leads to absurd results where every Penn Hills resident attending any non-

profit school within 10 miles of District boundaries would be entitled to publicly funded

transportation- except for children with disabilities.” See Plaintiff’s Brief in Support, Dkt. No. 18,

page 2. Upholding the Hearing Officer’s findings of law will support a fiscally responsible and

legally correct result. The Hearing Officer correctly recognized that students with disabilities who

are privately enrolled are entitled to the same public transportation as their other privately

enrolled peers and denying specialized transportation does not run afoul of any federal disability

discrimination statute. Should parents seek access to specialized, door-to-door transportation,

their child must enroll in the public school program, and the same will be provided as a

component of FAPE.

                                               Conclusion

        Plaintiff’s Complaint taken alone fails to adduce any genuine issue of material fact on the

topic of disability discrimination. The record is completely devoid of any genuine issue of fact

which could lead to a verdict for Plaintiff on his discrimination claims. D.A. bears the burden to

demonstrate that he was excluded from participation in, denied the benefits of, or otherwise



                                                   9
subject to discrimination by Penn Hills School District. The Plaintiff has failed to establish facts

sufficient to support such a finding of intentional discrimination.

       WHEREFORE, for all the foregoing reasons, Defendant, Penn Hills School District,

respectfully requests this Honorable Court to grant summary judgment in favor of Defendant.


Date: November 16, 2020                       Respectfully submitted,



                                              By:
                                                     Aimee R. Zundel, Esquire
                                                     Pa. I.D. #208694
                                                     azundel@wbklegal.com

                                                     WEISS BURKARDT KRAMER, LLC
                                                     445 Fort Pitt Boulevard, Suite 503
                                                     Pittsburgh, PA 15219
                                                     412-391-9890




                                                10
                                    CERTIFICATE OF SERVICE

       I, Aimee R. Zundel, Esquire, do hereby certify that I electronically filed the foregoing Brief

in Support of Defendant’s Motion for Summary Judgment with the Clerk of Court on November

16, 2020 using the CM/ECF system which will notify the following of the filing of the same:




                                    Jonathan Steele, Esquire
                                      One Gateway Center
                               420 Fort Duquesne Blvd., Suite 500
                                      Pittsburgh, PA 15222
                             jonathansteele@steeleschneider.com




                                                     Respectfully submitted,



                                                     By:              _________________
                                                             Aimee R. Zundel, Esquire
                                                             Pa. I.D. #208694
                                                             azundel@wbklegal.com

                                                             WEISS BURKARDT KRAMER, LLC
                                                             445 Fort Pitt Boulevard, Suite 503
                                                             Pittsburgh, PA 15219
                                                             412-391-9890
